Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
This action is responsive to the application filed on 10/13/2021 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “Fast data center congestion response based on QoS of VL”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26,29-30,36-38 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the acronym “QoS” without a corresponding meaning to the letters, which makes the claims indefinite for failing to particularly point out and distinctly claim the subject matter. Examiner suggest amending the at least the first appearance of “QoS” to “Quality of Service (QoS)” instead. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over Plamondon Publication No. (US 2008/0225715 A1) in view of Akyol et al. Publication No. (US 2010/0115174 A1).

Claims 1 - 25 (Cancelled). 

Regarding claim 26, Plamondon teaches an electronic circuit, comprising circuitry to: 
provide switching of network traffic between an ingress port and a plurality of egress ports (appliance 200 has one or more network input/output ports 266A-226N and one or more networks stacks 267A-267N for receiving and/or transmitting communications via networks 104 [0083] the appliance 205 provides switching or load-balancing functionality for communications between the client 102 and server 106 [0058-60] FIG.2A), including assigning packets to one of a virtual lanes (VLs) (the appliance 200 provides virtual private network (VPN) connections for accelerating, optimizing or otherwise improving the performance, operation, or quality of service of any type and form of network traffic [0051-54] the individual connections are virtualized [0142] [0172]); ; 
receive a QoS metric for a VL (appliance 200 include flow controller 220 and QoS engine 236, the QoS engine 236 controls, maintains or assures a certain portion of bandwidth or network capacity for a user, application, data flow or connections received [00163-164] FIG.2A).  
determine that congestion inhibits the VL from meeting the QoS metric (the QoS engine 236 monitors the achieved level of performance or the quality of service corresponding to a user, application, data flow or connection, for example, the data rate and delay received and in response to monitoring, the QoS engine 236 dynamically controls or adjusts scheduling priorities of network packets to achieve the desired level of performance or quality of service [00163-164] FIG.2A); and 
based on the determining, send a link layer congestion control message to a source host of packets for the VL (When the appliance receives an indication of network congestion 500a [determining], a flow controller operating within the appliance intercept the indication 500a, and transmit a second congestion indication 500b via a different connection, the appliance allocate congestion indications among connections to control the bandwidth used by each connection to aid in providing quality of service (QoS) guarantees with respect to one or more connections [0199-200] FIG.4).  
Plamondon does not explicitly teach a plurality of virtual lanes.
Akyol teaches a plurality of virtual lanes (Akyol: load balancing in a virtual computing environment comprising a plurality of PCI-Express switches (the PCIe switching cloud) coupled to a plurality of network interface devices (NICs), The NIC cluster serves as a virtual NIC implemented as an ASIC, FPGA having the capability comprising a plurality of virtual lanes [0039-47] FIG.5).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Plamondon by the teaching of Akyol to have a plurality of virtual lanes in order to  execute the load balancing mechanism and achieve the required bandwidth (Akyol: [0052-53] FIG.8).

Regarding claim 27, Plamondon teaches an application-specific integrated circuit (ASIC) comprising the electronic circuit of claim 26 (the cache manager 232 includes any logic, functions, rules, or operations to perform any caching techniques of the appliance 200 including Application Specific Integrated Circuit (ASIC) [0097]).  

Regarding claim 28, Plamondon teaches a field-programmable gate array (FPGA) comprising the electronic circuit of claim 26 (the appliance 200 including  any type of integrated circuit, such as a Field Programmable Gate Array (FPGA) [0097]).    

Regarding claim 29, Plamondon teaches the electronic circuit of claim 26, wherein the QoS metric is associated with a service level agreement (SLA) (the appliance 205 acts as a Domain Name Service (DNS) resolver or otherwise provides resolution of a DNS request from clients 102 [0059-60] based on client certificate [0099]).  

Regarding claim 30, Plamondon teaches the electronic circuit of claim 26, wherein determining that congestion inhibits the VL from meeting the QoS metric comprises computing bandwidth consumption of a flow associated with the VL (the appliance allocate congestion indications among connections to control the bandwidth used by each connection to aid in providing quality of service (QoS) guarantees with respect to one or more connections [0199-200] FIG.4).    

Regarding claim 31, Plamondon teaches the electronic circuit of claim 26, wherein the link layer congestion control message comprises a congestion notification header (CNH) (a TCP packet comprises a header 410 and payload 490. The header  410 comprises a number of indications which may be used to indicate transmission events related to data communications and network congestion [0198-199] FIG.4).  

Regarding claim 32, Plamondon teaches the electronic circuit of claim 31, wherein the CNH comprises a congestion notification flag (the congestion notification includes and Explicit Congestion Notification Echo (ECE) flag [0198-199] FIG.4).     

Regarding claim 33, Plamondon teaches the electronic circuit of claim 32, wherein the CNH further comprises a layer 2 (L2) source, an L2 destination, and a flow identifier associated with the VL (the TCP packet includes a flow control configuration identifier, source and destination identifications [0131-134] FIG.4).  

Regarding claim 34, Plamondon teaches the electronic circuit of claim 33, wherein the CNH further comprises a quantitative flow throttle datum (the flow controller 220 manipulates, adjusts, simulates, changes, improves or otherwise adapts the behavior of the transport layer protocol to provide improved performance or operations of delivery, data rates and/or bandwidth utilization of the transport layer [0118-119]).  

Regarding claim 35, Plamondon teaches the electronic circuit of claim 34, wherein the circuitry is to select the quantitative flow throttle datum to effect decongestion in a single iteration (the flow controller 220 manipulates, adjusts, simulates, changes, improves or otherwise adapts the behavior of the transport layer protocol to provide improved performance or operations of delivery, data rates and/or bandwidth utilization of the transport layer [0119]).

Regarding claim 36, Plamondon teaches the electronic circuit of claim 34, wherein the circuitry is to select the quantitative flow throttle datum based at least in part on a source data rate for a traffic class of the VL, and a funded bandwidth share for the QoS metric (the QoS engine 236 prioritizes, schedules and transmits network packets according to one or more classes or levels of services. In some embodiments, the class or level service may include: 1) best efforts, 2) controlled load, 3) guaranteed or 4) qualitative [0164] FIG.2A).  

Regarding claims 37-43, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 26-36, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 44-45, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 26-36, where the difference used is the limitations were presented from a “non-transitory media” implemented in a network switch side (Plamondon: 200-FIG.5) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472